KRUEGER, Judge.
Conviction is for violation of the liquor law. Punishment assessed is a fine of $250.
The record is before us without a statement of facts or bill of exceptions. In its absence, the various matters, complained of by appellant cannot be considered.
The complaint and information are sufficient to charge the offense and all procedural matters seem to be in due order.
The judgment is accordingly affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.